DETAILED ACTION
Claims 1-29 are presented for examination.
Acknowledgement is made of Applicant’s Track 1 Request for Prioritized Examination filed July 26, 2021, which was granted on October 19, 2021.
Acknowledgement is made of the present application as a continuation application of PCT Application No. PCT/US2021/033908, filed May 24, 2021, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application Nos. 63/028,857, filed May 22, 2020, and 63/162,850, filed March 18, 2021.

Requirement for Restriction/Election
	Applicant’s election with traverse of the molar ratio of cannabinoid and redox cofactor or precursor thereof between 1:10 and 1:55 (claims 2, 10, 23), to which examination on the merits will be confined, as stated in the reply filed January 12, 2022, is acknowledged by the Examiner.
	Applicant traverses the requirement for restriction/election on the grounds that “the molar ratio of species (ii) (between 1:10 and 1:15) is a subrange of the molar ratio of elected species (i) (covering molar ratios between 1:10 and 1:55)” and, thus, “would not impose any further search burden on the Office” (Remarks, p.3).
	Applicant’s traversal has been fully and carefully considered, and is persuasive. 
Upon further reconsideration of the claimed subject matter in light of Applicant’s remarks, the species directed to a molar ratio of cannabinoid and redox cofactor or precursor thereof between 1:10 and 1:15 (claims 3, 11, 24) will be rejoined with the originally elected species directed to the molar ratio of cannabinoid and redox cofactor or precursor thereof between 1:10 and 1:55.
	Therefore, for the reasons above and those made of record at p.2-4 of the Office Action dated November 15, 2021, the requirement remains proper and is hereby made FINAL.

	The claims that are drawn to the elected species are claims 1-3, 6-15 and 22-29 and such claims are herein acted on the merits. 

Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed October 19, 2021 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08A/B (six pages total), the Examiner has considered the cited references. 

Priority
Acknowledgement is made of the present application as a continuation application of PCT Application No. PCT/US2021/033908, filed May 24, 2021, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application Nos. 63/028,857, filed May 22, 2020, and 63/162,850, filed March 18, 2021. Applicant is reminded that a later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1984). 
The disclosure of prior-filed U.S. Provisional Patent Application Nos. 63/028,857, filed May 22, 2020, or 63/162,850, filed March 18, 2021, each fail to provide adequate written support and/or enabling guidance as required under 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112 for the instantly claimed subject matter. Specifically, the prior-filed ‘857 or ‘850 applications fail to provide adequate written support for Applicant’s limitations requiring a molar ratio of cannabinoid to redox cofactor or precursor thereof between 1:10 to 1:55 (claims 2, 10, 23) or, more narrowly, between 1:10 and 1:15 (claims 3, 11, 24). Although the prior-filed ‘857 or ‘850 applications appear to provide adequate 
Accordingly, the effective filing date of claims 1, 6-8 and 27 is May 22, 2020 (the filing date of U.S. Provisional Patent Application No. 63/028,857) and the effective filing date of claims 2-3, 9-15, 22-26 and 28-29 is May 24, 2021 (the filing date of PCT Application No. PCT/US2021/033908).
The Examiner will revisit the issue of priority as necessary each time the claims are amended.

Claim Rejections – 35 USC §101 – Patent Eligibility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.	Claims 1, 6-8, 22 and 25-28 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception without significantly more. 
Analysis of subject-matter eligibility under 35 U.S.C. §101 requires consideration of the following issues: (1) whether the claim is directed to one of the four categories of subject matter recited in §101; (2a) whether the claim recites an abstract idea, law of nature, or natural phenomenon (which includes natural products); (2b) whether the claim recites additional elements that integrate the judicial exception into a practical application; and (3) whether the claim as a whole recites additional elements that amount to significantly more than the judicial exception. See the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), published in the Federal Register (Vol.84, No.4, on Monday, January 7, 2019), as well as the most recently issued October 2019 Patent Eligibility Guidance Update (October 2019 Update).

A.	Instant Claims 1 and 6-8
Claim Interpretation: Under the broadest reasonable interpretation standard, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. MPEP §2111. The broadest reasonable interpretation of instant claim 1 is a product comprising a cannabinoid, a redox cofactor or precursor thereof, and an antioxidant. Dependent claims 6-8 seek to define the components, specifying that the cannabinoid is cannabidiol (CBD) (claim 6), the redox cofactor or precursor thereof is niacinamide (claim 7), and the antioxidant is L-ergothioneine (claim 8). 
Step 1: Applicant’s claim 1 is directed to a product, which is one of the four statutory categories of invention (Step 1: YES).
Step 2A, Prong One: As explained in MPEP §2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. Instant claim 1 recites “[a] composition comprising” a cannabinoid, a redox cofactor or precursor thereof, and an antioxidant. Such components are naturally occurring, as evidenced by: (i) Mueller (U.S. Patent Application Publication No. 2014/0248379 A1; 2014), which teaches CBD as one of the main constituents of naturally occurring Cannabis plants (p.1, para.[0002]); (ii) Hill et al. (“Meat Intake and the Dose of Vitamin B3 – Nicotinamide: Cause of the Causes of Disease Transitions, Health Divides, and Health Futures?”, International Journal of Tryptophan Research, 2017, 10:1-22), which teaches niacinamide (also known as “nicotinamide”; p.39, para.[0185] of the as-filed specification) as naturally occurring in various food sources, including chicken, fish, peanuts, wheat, rice, fruits, vegetables, etc. (Table 1, col.1, p.2); and (iii) Ey et al. (“Dietary Sources and Antioxidant Effects of Ergothioneine”, J Agric Food Chem, 2007; 55:6466-6474), which teaches L-ergothioneine as naturally occurring in various food sources, Step 2A, Prong One: YES).
As such, the analysis must proceed to Step 2A, Prong Two.
Step 2A, Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(1), 84 Fed. Reg. at 54-55. Applicant’s claims 1 and 6-8 do not recite any additional elements aside from the natural product itself that would serve to further integrate the noted judicial exception into a practical application (Step 2A, Prong Two: NO).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception (i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim). MPEP §2106.05. In the instant case, each component is considered as an additional element to the others to determine whether their combination results in significantly more than the products of nature. As discussed above, mixing the recited naturally occurring components together does not appear to markedly change the characteristics of any individual component, because the evidence of record appears to demonstrate that each component continues to have the same properties in the mixture as it had alone. Accordingly, the claims taken as a whole do not recite additional elements that amount to significantly more than the judicial exception and, as such, the claims are directed to a “product of nature” without significantly more (Step 2B: NO).


B.	Instant Claims 22, 25-26 and 28
Claim Interpretation: Under the broadest reasonable interpretation standard, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. MPEP §2111. The broadest reasonable interpretation of instant claim 22 is a product comprising a cannabinoid, a redox cofactor or precursor thereof, and a mitophagy stimulant. Dependent claims 25-26 and 28 seek to define the components, specifying that the cannabinoid is CBD (claim 25), the redox cofactor or precursor thereof is niacinamide (claim 26), and the mitophagy stimulant is urolithin A (claim 28). 
Step 1: Applicant’s claim 1 is directed to a product, which is one of the four statutory categories of invention (Step 1: YES).
Step 2A, Prong One: As explained in MPEP §2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. Instant claim 22 recites “[a] composition comprising” a cannabinoid, a redox cofactor or precursor thereof, and a mitophagy stimulant. Such components are naturally occurring, as evidenced by: (i) Mueller (U.S. Patent Application Publication No. 2014/0248379 A1; 2014), which teaches CBD as one of the main constituents of naturally occurring Cannabis plants (p.1, para.[0002]); (ii) Hill et al. (“Meat Intake and the Dose of Vitamin B3 – Nicotinamide: Cause of the Causes of Disease Transitions, Health Divides, and Health Futures?”, International Journal of Tryptophan Research, 2017, 10:1-22), which teaches niacinamide (also known as “nicotinamide”; p.39, para.[0185] of the as-filed specification) as naturally occurring in various food sources, including chicken, fish, peanuts, wheat, rice, fruits, vegetables, etc. (Table 1, col.1, p.2); and (iii) Nakajima (U.S. Patent Application Publication No. 2019/0040031 A1; 2019), which teaches urolithins, including urolithin A, as metabolites of ellagic acid that naturally occur in the human body (p.1, para.[0002]-[0003]). The recited composition is a nature-based product (which falls within the broader category of “natural phenomenon”), as it is comprised of individual natural products. Though the composition defined in claim 22 (and as further defined in claims 25-26 and 28) does not itself occur in Step 2A, Prong One: YES).
As such, the analysis must proceed to Step 2A, Prong Two.
Step 2A, Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(1), 84 Fed. Reg. at 54-55. Applicant’s claims 22, 25-26 and 28 do not recite any additional elements aside from the natural product itself that would serve to further integrate the noted judicial exception into a practical application (Step 2A, Prong Two: NO).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception (i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim). MPEP §2106.05. In the instant case, each component is considered as an additional element to the others to determine whether their combination results in significantly more than the products of nature. As discussed above, mixing the recited naturally occurring components together does not appear to markedly change the characteristics of any individual component, because the evidence of record appears to demonstrate that each component continues to have the same properties in the mixture as it had alone. Accordingly, the claims taken as a whole do not recite additional elements that amount to significantly more than the judicial exception and, as such, the claims are directed to a “product of nature” without significantly more (Step 2B: NO).
As such, claims 22, 25-26 and 28 are directed to patent ineligible subject matter under 35 U.S.C. §101.


C.	Instant Claim 27
Claim Interpretation: Under the broadest reasonable interpretation standard, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. MPEP §2111. The broadest reasonable interpretation of instant claim 27 is a product comprising a cannabinoid, a redox cofactor or precursor thereof, a mitophagy stimulant, and L-ergothioneine. 
Step 1: Applicant’s claim 1 is directed to a product, which is one of the four statutory categories of invention (Step 1: YES).
Step 2A, Prong One: As explained in MPEP §2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. Instant claim 27 recites a composition comprising a cannabinoid1, a redox cofactor or precursor thereof2, a mitophagy stimulant3, and L-ergothioneine. Such components are naturally occurring, as evidenced by: (i) Mueller (U.S. Patent Application Publication No. 2014/0248379 A1; 2014), which teaches CBD as one of the main constituents of naturally occurring Cannabis plants (p.1, para.[0002]); (ii) Hill et al. (“Meat Intake and the Dose of Vitamin B3 – Nicotinamide: Cause of the Causes of Disease Transitions, Health Divides, and Health Futures?”, International Journal of Tryptophan Research, 2017, 10:1-22), which teaches niacinamide (also known as “nicotinamide”; p.39, para.[0185] of the as-filed specification) as naturally occurring in various food sources, including chicken, fish, peanuts, wheat, rice, fruits, vegetables, etc. (Table 1, col.1, p.2); (iii) Nakajima (U.S. Patent Application Publication No. 2019/0040031 A1; 2019), which teaches urolithins, including urolithin A, as metabolites of ellagic acid that naturally occur in the human body (p.1, para.[0002]-[0003]); and (iv) Ey et al. (“Dietary Sources and Antioxidant Effects of Ergothioneine”, J Agric Food Chem, 2007; 55:6466-6474), which teaches L-ergothioneine as naturally occurring in various food sources, including trout, eggs, broccoli, mushrooms, etc. (Table 1, p.6468). The Step 2A, Prong One: YES).
As such, the analysis must proceed to Step 2A, Prong Two.
Step 2A, Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(1), 84 Fed. Reg. at 54-55. Applicant’s claim 27 does not recite any additional elements aside from the natural product itself that would serve to further integrate the noted judicial exception into a practical application (Step 2A, Prong Two: NO).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception (i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim). MPEP §2106.05. In the instant case, each component is considered as an additional element to the others to determine whether their combination results in significantly more than the products of nature. As discussed above, mixing the recited naturally occurring components together does not appear to markedly change the characteristics of any individual component, because the evidence of record appears to demonstrate that each component continues to have the same properties in the mixture as it had alone. Accordingly, the claims taken as a whole do not recite additional elements that amount to significantly more than the judicial exception and, as such, the claims are directed to a “product of nature” without significantly more (Step 2B: NO).
As such, claim 27 is directed to patent ineligible subject matter under 35 U.S.C. §101.
Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 9, 15 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, Applicant recites “[a] method comprising applying the composition of claim 1 to skin of a patient in need thereof”, which renders the claim indefinite because it is unclear for what the patient is actually “in need”. Similar ambiguity exists also in claims 15 and 29, which each recite substantially identical claim language. Clarification is required. 
	For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 6-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 110812304 A; Published February 21, 2020, citing to the English machine translation provided by Applicant in the 10/19/21 IDS).
Wang et al. teaches an antioxidant anti-acne repair essence comprising the following raw materials in percentage by mass: (i) 0.5-2% CBD nanoliposome, (ii) 0.5-3% chamomile extract, (iii) 0.5-5% grape seed extract (an antioxidant; p.1, para.[0007]), (iv) 1-5% gingko leaf extract, (v) 1-5% aloe extract, (vi) 0.5-5% niacinamide, (vii) 0.5-2.5% amino acid, (viii) 0.5-3% hydrolyzed collagen, (ix) 0.5-3% hyaluronic acid, (x) 0.1-1% ceramide, (xi) 0.1-2% trehalose, (xii) 3-6% glycerol, (xiii) 0.01-0.1% dipotassium glycyrrhizinate, (xiv) 0.1-0.5% xanthan gum, (xv) 0.05-0.2% PEG-60 hydrogenated castor oil, (xvi) 0.01-0.1% EDTA-2Na, (xvii) 0.01-0.1% citric acid, and (xviii) 0.001-0.01% phenoxyethanol, with the balance being deionized water (p.1, claim 1; p.1, para.[0021]). Wang et al. teaches that the essence has good moisturizing effects when applied to the skin, as well as oxidation resistance, acne removal, soothing properties and inflammation diminishing effects when applied to skin (p.1, para.[0019]). 
In claim 1, Applicant recites a composition comprising a cannabinoid, a redox cofactor or precursor thereof, and an antioxidant. 
In claim 6, Applicant defines the cannabinoid as CBD. 
In claim 7, Applicant defines the redox cofactor or precursor thereof as niacinamide.
In claim 9, Applicant defines a method of applying the composition of claim 1 to the skin of a patient in need thereof.
Wang et al. clearly teaches an antioxidant, anti-acne composition comprising, inter alia, CBD, niacinamide, and the antioxidant grape seed extract, for application to the skin for its antioxidant and anti-acne properties, thereby meeting the limitations of Applicant’s claims 1, 6-7 and 9. 
Therefore, instant claims 1, 6-7 and 9 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

4.	Claims 1, 6-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinai et al. (U.S. Patent Application Publication No. 2018/0042890 A1; 2018, cited by Applicant in the 10/19/21 IDS).
inter alia, 3% (w/w) niacinamide and 0.5% (w/w) vitamin E acetate antioxidant, to which is added the cannabis (CBD + THC) oil for a final concentration of 3% (w/w) CBD and 3% (w/w) THC (Table 1, p.11, para.[0219]; Table 3, p.13; p.14, para.[0246]-[0249]; Table 6, p.16, para.[0296]).  
In claim 1, Applicant recites a composition comprising a cannabinoid, a redox cofactor or precursor thereof, and an antioxidant. 
In claim 6, Applicant defines the cannabinoid as CBD. 
In claim 7, Applicant defines the redox cofactor or precursor thereof as niacinamide.
In claim 9, Applicant defines a method of applying the composition of claim 1 to the skin of a patient in need thereof.
Sinai et al. clearly teaches a topical formulation for application to the skin of a subject for the treatment of hyperproliferative and/or inflammatory skin disorders, e.g., psoriasis, which comprises, inter alia, a cannabis oil of CBD and THC, niacinamide, and the antioxidant vitamin E acetate, thereby meeting the limitations of Applicant’s claims 1, 6-7 and 9. 
Therefore, instant claims 1, 6-7 and 9 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 110812304 A; Published February 21, 2020, citing to the English machine translation provided by Applicant in the 10/19/21 IDS) in view of Markova et al. (“Skin Cells and Tissue Are Capable of Using L-Ergothioneine as an Integral Component of Their Antioxidant Defense System”, Free Radical Biology & Medicine, 2009; 46:1168-1176, cited by Applicant in the 10/19/21 IDS). 
Wang et al. teaches an antioxidant anti-acne repair essence comprising the following raw materials in percentage by mass: (i) 0.5-2% CBD nanoliposome, (ii) 0.5-3% chamomile extract, (iii) 0.5-5% grape seed extract (an antioxidant; p.1, para.[0007]), (iv) 1-5% gingko leaf extract, (v) 1-5% aloe extract, (vi) 0.5-5% niacinamide, (vii) 0.5-2.5% amino acid, (viii) 0.5-3% hydrolyzed collagen, (ix) 0.5-3% hyaluronic acid, (x) 0.1-1% ceramide, (xi) 0.1-2% trehalose, (xii) 3-6% glycerol, (xiii) 0.01-0.1% dipotassium glycyrrhizinate, (xiv) 0.1-0.5% xanthan gum, (xv) 0.05-0.2% PEG-60 hydrogenated castor oil, (xvi) 0.01-0.1% EDTA-2Na, (xvii) 0.01-0.1% citric acid, and (xviii) 0.001-0.01% phenoxyethanol, with the balance being deionized water (p.1, claim 1; p.1, para.[0021]). Wang et al. teaches that the essence has 
Wang et al. differs from the instant claim only insofar as it teaches grape seed extract as the antioxidant of the topical formulation, not L-ergothioneine (claim 8). 
Markova et al. teaches that L-ergothioneine is a potent, stable low molecular weight antioxidant with no toxicity, a broad spectrum of antioxidant properties, high water solubility and unusual stability at physiologic pH (col.1, para.1, p.1168-col.2, para.1, p.1168). Markova et al. teaches that skin cells and tissue take up, accumulate and utilize L-ergothioneine as an integral part of the antioxidative defense of the skin (col.2, para.2, p.1175-col.1, para.1, p.1176). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in substituting Markova’s antioxidant L-ergothioneine for the antioxidant grape seed extract in the topical antioxidant, anti-acne composition of Wang et al. because each was known in the art to function as an antioxidant, as evidenced by Markova’s teachings. The substitution, therefore, of L-ergothioneine for the grape seed extract in Wang’s topical antioxidant, anti-acne composition would have been prima facie obvious before the effective filing date of the claimed invention because each was known in the art at such time as an effective antioxidant of the skin and, therefore, would have been reasonably interchanged with one another in Wang’s topical composition based upon this functional equivalency. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-96, quoting Sakraida v. AG Pro., Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1981) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 


Wang et al. teaches an antioxidant anti-acne repair essence comprising the following raw materials in percentage by mass: (i) 0.5-2% CBD nanoliposome, (ii) 0.5-3% chamomile extract, (iii) 0.5-5% grape seed extract (an antioxidant; p.1, para.[0007]), (iv) 1-5% gingko leaf extract, (v) 1-5% aloe extract, (vi) 0.5-5% niacinamide, (vii) 0.5-2.5% amino acid, (viii) 0.5-3% hydrolyzed collagen, (ix) 0.5-3% hyaluronic acid, (x) 0.1-1% ceramide, (xi) 0.1-2% trehalose, (xii) 3-6% glycerol, (xiii) 0.01-0.1% dipotassium glycyrrhizinate, (xiv) 0.1-0.5% xanthan gum, (xv) 0.05-0.2% PEG-60 hydrogenated castor oil, (xvi) 0.01-0.1% EDTA-2Na, (xvii) 0.01-0.1% citric acid, and (xviii) 0.001-0.01% phenoxyethanol, with the balance being deionized water (p.1, claim 1; p.1, para.[0021]). Wang et al. teaches that the essence has good moisturizing effects when applied to the skin, and also provides oxidation resistance, whitening, anti-aging and soothing properties, as well as anti-inflammatory effects, when applied to skin (p.1, para.[0004], [0019]).
Wang et al. differs from the instant claims only insofar as it does not explicitly teach the incorporation of a mitophagy stimulant (claim 22), particularly urolithin A (claim 28).
Nakajima teaches that urolithins, such as urolithin A, are metabolites of ellagic acid derived from ellagitannin contained in foods, such as pomegranate, raspberry, blackberry, cloudberry etc. (p.1, para.[0002]). Nakajima teaches an aqueous solution of urolithin, such as urolithin A, with collagen, which improves the stability of urolithins (p.1, para.[0016]-[0017]). Nakajima teaches that urolithins exert antioxidant and anti-inflammatory effects, and may be used in the prevention of aging and wrinkles of the skin, as well as for whitening of the skin, such as via incorporation into cosmetics, pharmaceuticals, etc. (p.2, para.[0018]-[0019]). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in modifying the antioxidant anti-acne repair essence of Wang et al. by further incorporating urolithin A of Nakajima because Nakajima teaches urolithin A prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antioxidant anti-acne repair essence of Wang et al. by further incorporating urolithin A of Nakajima to augment the antioxidant, anti-aging and anti-inflammatory effects of Wang’s topical formulation, as evidenced by Nakajima’s teachings. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

	7.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 110812304 A; Published February 21, 2020, citing to the English machine translation provided by Applicant in the 10/19/21 IDS) in view of Nakajima (U.S. Patent Application Publication No. 2019/0040031 A1; 2019, cited by Applicant in the 10/19/21 IDS), 
	as applied above to claims 22, 25-26 and 28-29,
	further in view of Markova et al. (“Skin Cells and Tissue Are Capable of Using L-Ergothioneine as an Integral Component of Their Antioxidant Defense System”, Free Radical Biology & Medicine, 2009; 46:1168-1176, cited by Applicant in the 10/19/21 IDS).
	Wang et al. in view of Nakajima, as applied above to claims 22, 25-26 and 28-29.
Wang et al. in view of Nakajima differ from the instant claim only insofar as they teach grape seed extract as the antioxidant of the topical formulation, not L-ergothioneine (claim 27). 

A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in substituting Markova’s antioxidant L-ergothioneine for the antioxidant grape seed extract in the topical antioxidant anti-acne composition of Wang et al. as modified by Nakajima because each was known in the art to function as an antioxidant, as evidenced by Markova’s teachings. The substitution, therefore, of L-ergothioneine for the grape seed extract in Wang’s topical antioxidant, anti-acne composition as modified by Nakajima would have been prima facie obvious before the effective filing date of the claimed invention because each was known in the art at such time as an effective antioxidant of the skin and, therefore, would have been reasonably interchanged with one another in Wang’s topical composition as further modified by Nakajima based upon this functional equivalency. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-96, quoting Sakraida v. AG Pro., Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1981) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
	Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

8.	Claims 2-3, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 110812304 A; Published February 21, 2020, citing to the English machine translation provided by Applicant in the 10/19/21 IDS). 

	Wang et al. differs from the instant claims only insofar as it does not explicitly teach that the molar ratio of CBD to niacinamide is between 1:10 and 1:55 (claims 2, 10), more particularly, between 1:10 and 1:15 (claims 3, 11). 
	The teachings of Wang et al. clearly provide for the antioxidant anti-acne repair essence to comprise 0.5-2% by weight CBD (as nanoliposome), with 0.5-5% by weight niacinamide. 
	In 100 g of Wang’s essence, thus, there are 0.5-2 g CBD, and 0.5-5 g niacinamide. 
	Given that the molecular weight of CBD is 314.47 g/mol, such range corresponds to 0.0016 mol (0.5 g * 1 mol/314.47 g = 0.0016 mol) to 0.0064 mol (2 g * 1 mol/314.47 g = 0.0064 mol).
	Given that the molecular weight of niacinamide is 122.1 g/mol, such range corresponds to 0.0041 mol (0.5 g * 1 mol/122.1 g = 0.0041 mol) to 0.041 mol (5 g * 1 mol/122.1 g = 0.041 mol). 
	As the molar quantity of CBD in Wang’s antioxidant anti-acne repair essence ranges from 0.0016 mol to 0.0064 mol, and the molar quantity of niacinamide in Wang’s antioxidant anti-acne repair essence ranges from 0.0041-0.041 mol, such ranges clearly circumscribe embodiments in which the molar ratio of the cannabinoid to the redox cofactor or precursor thereof (in this case, niacinamide) is, e.g., 1:10 (i.e., in the case where the molar quantity of CBD is 0.0016 mol, and the molar quantity of niacinamide is 0.016 mol, each values clearly within the ranges suggested by Wang’s teachings), which appears to meet Applicant’s instantly claimed ranges of claims 2-3 and 10-11. 
prima facie obvious to modify the quantity of CBD and niacinamide in the composition to circumscribe molar ratios within the instantly claimed ranges of between 1:10 and 1:55 (claims 2, 10), or more narrowly, between 1:10 and 1:15 (claims 3, 11) because Wang et al. clearly teaches the functionality of CBD and niacinamide to confer therapeutic antioxidant, anti-acne, anti-aging and anti-inflammatory properties to the disclosed topical formulation. The ordinarily skilled artisan would have immediately recognized that such components of the disclosed topical formulation would have been suitably modified within or around the disclosed quantities to achieve the optimal antioxidant, anti-acne, anti-aging and anti-inflammatory therapeutic effects desired when topically applied to the skin. Such determination would have been a matter well within the skill of the artisan before the effective filing date of the claimed invention and would have required nothing more than routine skill to identify the appropriate molar quantities (and, thus, molar ratio) of cannabinoid to niacinamide necessary to achieve the desired therapeutic effect. Thus, the molar ratios of cannabinoid to redox cofactor or precursor thereof (in this case, niacinamide) that would have actually been employed would have been consistent with those that are presently claimed. MPEP §2144.05. 
	Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 110812304 A; Published February 21, 2020, citing to the English machine translation provided by Applicant in the 10/19/21 IDS), 
as applied above to claims 2-3, 10-13 and 15,
further in view of Markova et al. (“Skin Cells and Tissue Are Capable of Using L-Ergothioneine as an Integral Component of Their Antioxidant Defense System”, Free Radical Biology & Medicine, 2009; 46:1168-1176, cited by Applicant in the 10/19/21 IDS).
Wang et al. as applied above to claims 2-3, 10-13 and 15.

Markova et al. teaches that L-ergothioneine is a potent, stable low molecular weight antioxidant with no toxicity, a broad spectrum of antioxidant properties, high water solubility and unusual stability at physiologic pH (col.1, para.1, p.1168-col.2, para.1, p.1168). Markova et al. teaches that skin cells and tissue take up, accumulate and utilize L-ergothioneine as an integral part of the antioxidative defense of the skin (col.2, para.2, p.1175-col.1, para.1, p.1176). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in substituting Markova’s antioxidant L-ergothioneine for the antioxidant grape seed extract in the topical antioxidant anti-acne composition of Wang et al. because each was known in the art to function as an antioxidant, as evidenced by Markova’s teachings. The substitution, therefore, of L-ergothioneine for the grape seed extract in Wang’s topical antioxidant, anti-acne composition would have been prima facie obvious before the effective filing date of the claimed invention because each was known in the art at such time as an effective antioxidant of the skin and, therefore, would have been reasonably interchanged with one another in Wang’s topical composition based upon this functional equivalency. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-96, quoting Sakraida v. AG Pro., Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1981) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
	Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

10.	Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 110812304 A; Published February 21, 2020, citing to the English machine translation provided by Applicant in the 10/19/21 IDS), 

further in view of Nakajima (U.S. Patent Application Publication No. 2019/0040031 A1; 2019, cited by Applicant in the 10/19/21 IDS). 
Wang et al. as applied above to claims 2-3, 10-13 and 15. 
Wang et al. differs from the instant claims only insofar as it does not explicitly teach the incorporation of a mitophagy stimulant (claims 23-24).
Nakajima teaches that urolithins, such as urolithin A4, are metabolites of ellagic acid derived from ellagitannin contained in foods, such as pomegranate, raspberry, blackberry, cloudberry etc. (p.1, para.[0002]). Nakajima teaches an aqueous solution of urolithin, such as urolithin A, with collagen, which improves the stability of urolithins (p.1, para.[0016]-[0017]). Nakajima teaches that urolithins exert antioxidant and anti-inflammatory effects, and may be used in the prevention of aging and wrinkles of the skin, as well as whitening of the skin, such as via incorporation into cosmetics, pharmaceuticals, etc. (p.2, para.[0018]-[0019]). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in modifying the antioxidant anti-acne repair essence of Wang et al. as set forth above by further incorporating urolithin A of Nakajima because Nakajima teaches urolithin A stabilized by collagen in aqueous solution for use in cosmetic preparations, and Wang et al. teaches his antioxidant anti-acne repair cosmetic essence as a water-based formulation containing hydrolyzed collagen. The skilled artisan would have been motivated to further combine urolithin A of Nakajima with the antioxidant anti-acne repair essence of Wang et al. to augment the antioxidant, anti-aging and anti-inflammatory effects of Wang’s topical formulation, in light of Nakajima’s teachings establishing the functionality of urolithin A in yielding such therapeutic properties, and would have expected such combination to further stabilize urolithin A due to the presence of collagen in Wang’s formulation – an element that stabilizes urolithin A, as taught by Nakajima. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
 
Conclusion
Rejection of claims 1-3, 6-15 and 22-29 is proper.
Claims 4-5 and 16-21 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
February 1, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant defines the recited “cannabinoid” as including, e.g., CBD (Specification, p.30, para.[0152]).
        2 Applicant defines the recited “redox cofactor or precursor thereof” as including, e.g., niacinamide (also known as nicotinamide) (Specification, p.39, para.[0185]).
        3 Applicant defines the recited “mitophagy stimulant” as including, e.g., urolithin A (Specification, p.44, para.[0206]).
        4 At p.44, para.[0206] of the as-filed specification, Applicant defines the term “mitophagy stimulant” as, e.g., urolithin A (“[i]n some embodiments, the mitophagy stimulant is urolithin A”).